DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Amendment and Response to Office Action filed February 10, 2022 is acknowledged.
Claims 1-4, 9-10, 13-14, 16-17, 20, 22-23, 31-36 and 41-47 were pending. Claims 1, 3-4, 9-10, 13-14, 16-17, 20, 22-23, 31-36 and 41-47 are being examined on the merits. Claim 2 is canceled.
This Application has been re-assigned to a different examiner, but remains in Art Unit 1637. Please direct all future correspondence to the undersigned. 

Response to Arguments
Applicant’s arguments filed February 10, 2022 have been fully considered.
All the previously made objections and rejections are withdrawn in view of 
Applicant’s arguments and amendments to the claims.

Claim Objections
Claim 1 is objected to because of the following informalities: the limitation “lysing the sample” in step (b) should be “lysing the biological sample”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-32, 35 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Indefiniteness rejections
Claim 45 contains the trademarks/trade names “Nanostring” and “nCounter”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademarks/trade names are used to identify/describe the source of an analysis platform and, accordingly, the identification/description is indefinite.


Lack of antecedent basis rejections
Claim 31 recites the limitation "the mixture" in ll. 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 31 depends, does not recite a “mixture”. Claim 32 similarly recites “the mixture” in l. 1 and “said mixture” in l. 2. There is similarly insufficient antecedent basis for these limitations.

Claim 35 depends from claim 31, and consequently incorporates the lack of antecedent 
basis issues of claim 31.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 9-10, 14, 16-17, 20, 22-23, 31-32, 34-36 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Haj-Ahmad (US Patent No. 9,422,596) in view of Kirsch1 (US Patent App. Pub. No. 2013/0041145), as evidenced by Norgen Biotek Corporation (Total RNA Purification Kit, Product Insert, 2022; hereinafter, “Norgen”) and Norgen Biotek Corporation (Buffer RL, Safety Data Sheet, 2015; hereinafter, “Norgen SDS”).

Regarding independent claim 1, Haj-Ahmad teaches …
	A method for purifying unbiased RNA from a biological sample consisting of blood, the method comprising: (col. 1, ll. 35-37: “the method of nucleic acid isolation being employed does not favor the isolation of certain sizes of RNA molecules”; col. 3, l. 19: “method can be used to isolate RNA”; col. 4, ll. 21-23: “silicon carbide based purification methods have been shown to exhibit no size-bias when used for RNA purification”; col. 9, ll. 39-41: “isolate nucleic acids from … blood”);
(a) obtaining the biological sample, dissolved in a lysis reagent (col. 9, ll. 39-41: “isolate nucleic acids from … blood”);
(b) lysing the sample dissolved in the lysis reagent (col. 9, ll. 43-46: “biological samples can be prepared using conventional … lysis methods (as appropriate to the sample type) to provide an aqueous solution containing the nucleic acids to be recovered”; col. 10, ll. 45-46: Lysis Solution from Norgen’s Total RNA Purification Kit (Cat# 17200, Norgen, Thorold Canada);
(c) purifying RNA from the lysed sample, wherein the purifying does not involve an RNA precipitation step (col. 4, ll. 44-46: “a solid support for the isolation and purification of nucleic acids, the solid support comprising silica and [silicon carbide]”; col. 5, ll. 34-35: “the solid support is provided in a spin column”; col. 9, ll. 53-57 through col. 10, ll. 1-4: “the solid support can comprise a slurry of silica particles and [silicon carbide] particles … slurry mixture can be added to aqueous solution to allow the nucleic acids to bind to the … particles … solid support with the bound nucleic acids can then be separated … the nucleic acids can be eluted … and collected for downstream applications”);
and (d) selectively analyzing micro RNAs from the purified RNA (col. 15, ll. 23-29: “the purified RNA was used in RT-qPCR reactions for the detection of … microRNA … specific primers for … miR-30b and miR-21”); 
wherein the purified RNAs provide a representative population of the RNA content of the original sample (col. 4, ll. 21-30: “silicon carbide based purification methods have been shown to exhibit no size-bias when used for RNA purification … using silica and [silicon carbide] in combination results in an overall higher yield of nucleic acids of all sizes, including small RNAs”).
Haj-Ahmad teaches blood as noted above, but does not expressly teach “whole blood”, nor does Haj-Ahmad indicate that the lysis reagent was a “non-precipitating” lysis reagent.

Kirsch teaches that the sample consists of whole blood (abstract), and teaches a non-precipitating lysis reagent (para. 43: “the aqueous lysis solution is mixed with the sample”; para. 45: “sample can be brought directly in contact with the lysis solution”; para. 47: “lysis substance can … contain a [non-precipitating] chaotropic salt”). See also Example 1, paras. 85-90: describes lysis reagent with GuSCN.
	Regarding the teaching in Haj-Ahmad regarding the use of Lysis Solution from Norgen’s Total RNA Purification Kit, it is noted that the Norgen lysis buffer comprises GuSCN (Norgen, p. 1, para. 2: “process involves first lysing the cells … with the provided Bufffer RL”; Norgen SDS, p. 2, section 3: guanidinium thiocyanate). As evidenced by these references, Haj-Ahmad’s method did employ a non-precipitating lysis buffer that contained the same chaotropic salt as Kirsch’s method. Thus, the only difference between the method of claim 1 and Haj-Ahmad’s method is the use of “whole blood”, rather than “blood”.”

	Prior to the effective filing date of the instant invention, it would have been prima facie obvious to practice the method of Haj-Ahmad using whole blood. Firstly, one of ordinary skill in the art would have assumed Haj-Ahmad’s reference to “blood” meant “whole blood”. Secondly, Kirsch demonstrates that it was known and conventional in the art to isolate nucleic acids from “whole blood”.
	The ordinary artisan would also have been motivated to incorporate the Kirsch whole blood sample in the Haj-Ahmad method, as Haj-Ahmad specifically teaches that the method can be used on blood, although does not further qualify the type of blood. It would have been obvious to the ordinary artisan to try the whole blood sample in the Haj-Ahmad method, with an expectation of success as Haj-Ahmad teaches a wide variety of biological samples, including blood, and does not limit the specific types of blood samples that may be used.

	Regarding dependent claim 3, Kirsch suggests collecting whole blood in a tube comprising the lysis reagent (para. 17: describes a direct lysis prior art method of collecting blood in a tube comprising lysis reagent; para. 25: teaches that direct processing sample is desirable).

Regarding dependent claim 4, Kirsch teaches inactivating nucleases (para. 32: RNases) and suggests inactivating microbes (para. 15: describes prior art method using GuSCN that inactivates pathogens; Example 1, paras. 85-90: describes lysis reagent with GuSCN). As noted above, Haj-Ahmad used a lysis reagent from the Norgen kit containing GuSCN, and so would have inactivated nucleases and pathogens as noted by Kirsch.

Regarding dependent claim 9, Kirsch additionally teaches wherein the lysis is performed at 20-30°C (para. 95, step 6: 1 min at room temperature), while Haj-Ahmad additionally suggests wherein the purifying is performed at 20-30°C. That is, Haj-Ahmad teaches that the purifying step is performed, in part, using Norgen’s Lysis, Wash and Elution Solutions (Example 2; col. 11, ll. 33-52). Norgen teaches that each of these solutions is intended to be used at room temperature (p. 5: “all solutions are at room temperature prior to use”).

Regarding dependent claim 10, Kirsch additionally teaches wherein the lysis step involves an incubation of at least 1 minute (para. 95, step 6: 1 min at room temperature).

Regarding dependent claims 14 and 16, Kirsch teaches wherein the lysis reagent and sample are mixed at a volume of 0.7-1.5: 0.7-1.5 lysis reagent: sample (para. 43: 1.5:1 to 1:1.5, 1.2:1 to 1:1.2, as recited in claim 14, and wherein the lysis reagent and sample are mixed at 1:1 vol: vol (para. 43), as recited in claim 16.

Regarding dependent claims 17, 22 and 23, as noted above, Haj-Ahmad’s method employed a lysis reagent with a chaotropic salt (GuSCN). In addition, Kirsch teaches wherein the lysis reagent comprises a chaotropic salt (para. 47), as recited in claim 17, wherein the lysing step further comprises protein K digestion (para. 90), as recited in claim 22, and wherein the lysing step further comprises agitation with one or more beads (para. 56), as recited in claim 23.

Regarding dependent claim 20, Haj-Ahmad’s method did not employ phenol.

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to practice the method of Haj-Ahmad using whole blood in view of Kirsch, as discussed above, and further to modify the method according to the teachings of Kirsch by employing the dilution ratios of sample to lysis reagent, the times and temperatures of the incubation steps, and the use of beads and proteinase K digestion as taught by Kirsch, as Kirsch taught these modifications as useful for the extraction of nucleic acids from whole blood. 
The ordinary artisan would have been further motivated to collect the blood in a tube with the lysis reagent in order to reduce the number of steps and increase the efficiency of the method.

Regarding dependent claim 31, Haj-Ahmad additionally teaches wherein the purifying comprises applying the mixture to a silica spin column to bind the RNA to said column (col. 3, ll. 1-3; col. 10, ll. 5-8).

Regarding dependent claim 32, Haj-Ahmad additionally teaches wherein the mixture is diluted in an alcohol, specifically ethanol, prior to applying said mixture to the column (col. 10, ll. 47-48). Kirsch also teaches diluting the mixture in alcohol prior to applying the mixture to the column, and teaches that either ethanol or isopropanol are suitable for that purpose (para. 59). Kirsch does not specifically teach that proportion should be an equal volume of lysate to isopropanol, but does give some guidance on appropriate alcohol content of the final mixture. The ordinary artisan would have been able to optimize both the particular alcohol and the appropriate dilution volume through routine optimization to arrive at the claimed limitation.

Regarding dependent claim 34, Haj-Ahmad additionally teaches wherein the purifying further comprises removal of the chaotropic salt (col. 10, ll. 18-22: “spin column can be washed … to remove materials not bound to the solid support”).

Regarding dependent claim 35, Haj-Ahmad teaches washing the column with a buffer comprising ethanol (col. 10, ll. 52-55: “Wash Solution from Norgen’s Total RNA Purification Kit … was added to each column … wash step was repeated two more times). In addition, Norgen teaches that the Wash Solution is supplied as a concentrated solution to which ethanol is to be added by the end user (p. 5). Thus, the Norgen Wash Solution used on the column comprises ethanol.

Regarding dependent claim 36, Haj-Ahmad’s method does not employ phase separation (i.e. an organic extraction such as the Trizol/BCP method).

Regarding dependent claim 41, Haj-Ahmad additionally teaches selectively analyzing microRNAs by performing qRT-PCR (col. 15, ll. 23-29).

Claims 13 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Haj-Ahmad (US Patent No. 9,422,596) in view of Kirsch (US Patent App. Pub. No. 2013/0041145) as evidenced by Norgen Biotek Corporation (Total RNA Purification Kit, Product Insert, 2022; hereinafter, “Norgen”) and Norgen Biotek Corporation (Buffer RL, Safety Data Sheet, 2015; hereinafter, “Norgen SDS”), as applied to claims 1 and 10 above, and further in view of Schuster (WO 2017/137573 A1; citations below are to English version of application, US Patent App. Pub. No. 2019/01277292). 

Regarding dependent claim 13, Schuster additionally teaches wherein the incubation 
comprises storing the sample at less than 10°C for at least one day (para. 40: “at least 0°C … up to 22.5°C”).

Regarding dependent claim 33, Kirsch additionally teaches wherein the purifying further comprises performing DNase digestion (paras. 60-61), while Schuster specifically teaches DNase I (para. 61).

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to practice the method suggested by the combined teachings of Haj-Ahmad and Kirsch, discussed above, and to store the sample in the lysis reagent prior to further processing. The ordinary artisan would have been motivated to do so with the expected advantage that it would improve the collection and transport of the blood sample to the testing facility. The ordinary artisan would have been further motivated to perform DNase digestion, as taught by Kirsch, to increase the purity of the final product, and to select DNAse I, in particular, as taught by Schuster, as it is obvious to select a known material based on its suitability for its intended use. The ordinary artisan would have had an expectation of success as optimizing nucleic acid isolation methods is well-known in the art.


Claims 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over Haj-Ahmad (US Patent No. 9,422,596) in view of Kirsch (US Patent App. Pub. No. 2013/0041145), as evidenced by Norgen Biotek Corporation (Total RNA Purification Kit, Product Insert, 2022; hereinafter, “Norgen”) and Norgen Biotek Corporation (Buffer RL, Safety Data Sheet, 2015; hereinafter, “Norgen SDS”), as applied to claim 1 above, and further in view of Knutsen3 (Performance Comparison of Digital microRNA Profiling Technologies Applied on Human Breast Cancer Cell Lines, PLOS ONE, 8(10, e75813, 2013), as evidenced by Illumina (TruSeq Small RNA Sample Preparation Guide, 2010).

Regarding dependent claims 42-45, Knutsen teaches constructing a library for miRNA 
sequencing and performing next generation miRNA sequencing on said library (p. 2, right col., paras. 3-4), as recited in claim 42, and performing Nanostring nCounter analysis (e.g., abstract), as recited in claim 45. In addition, Knutsen as evidenced by Illumina teaches ligating adaptors to each end of the microRNAs, as recited in claim 43, and wherein the adaptors comprise barcodes, as recited in claim 44. Specifically, Knutsen teaches Illumina HiSeq next generation sequencing (p. 2, right col., paras. 3-4), while Illumina teaches ligating adaptors to each end of the microRNAs (Fig. 1), and where the adapters comprise an index sequence (i.e., a barcode) which is incorporated into the adapter during PCR (Fig. 1).

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to practice the method suggested by the combined teachings of Haj-Ahmad and Kirsch, discussed above, and to construct a library for next generation sequencing and perform the particular data analysis of Knutsen, as doing so merely represents combining prior art elements according to known methods to yield predictable results (MPEP 2143(I)) . The ordinary artisan would have had an expectation of success as preparing libraries and performing data analysis is well-known in the art.

Claims 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Haj-Ahmad (US Patent No. 9,422,596) in view of Kirsch (US Patent App. Pub. No. 2013/0041145), as evidenced by Norgen Biotek Corporation (Total RNA Purification Kit, Product Insert, 2022; hereinafter, “Norgen”) and Norgen Biotek Corporation (Buffer RL, Safety Data Sheet, 2015; hereinafter, “Norgen SDS”) in view of Knutsen (Performance Comparison of Digital microRNA Profiling Technologies Applied on Human Breast Cancer Cell Lines, PLOS ONE, 8(10, e75813, 2013), as evidenced by Illumina (TruSeq Small RNA Sample Preparation Guide, 2010) as applied to claim 42 above, and further in view of Hsiao4 (Gene Sets Enrichment Analysis of miRNA Expression Profile, 2011 IEEE International Conference on Bioinformatics and Biomedicine Workshops, 12460463, 2011). 

Regarding dependent claims 46-47, Hsiao teaches performing unbiased miRNA 
functional enrichment analysis (e.g., abstract), as recited in claim 46, and where said analysis comprises using a target prediction program, gene annotation data and applying statistical analysis (p. 450, Analysis Framework), as recited in claim 47.

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to practice the method suggested by the combined teachings of Haj-Ahmad , Kirsch and Knutsen, discussed above, and to perform the particular data analysis of Hsiao, as doing so merely represents combining prior art elements according to known methods to yield predictable results (MPEP 2143(I)). The ordinary artisan would have had an expectation of success as performing data analysis is well-known in the art.

Conclusion
Claims 1, 3-4, 9-10, 13-14, 16-17, 20, 22-23, 31-36 and 41-47 are being examined, and are rejected. Claim 1 is objected to. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Kirsch was cited in the PTO-892 Notice of References Cited mailed November 10, 2021.
        2 Schuster ‘729 application was cited in the PTO-892 Notice of References Cited mailed November 10, 2021.
        3 Knutsen was cited in the PTO-892 Notice of References Cited mailed November 10, 2021.
        4 Hsiao was cited in the PTO-892 Notice of References Cited mailed November 10, 2022.